Opinion filed August 31, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

           Nos. 11-11-00064-CR, 11-11-00065-CR, 11-11-00066-CR,
    11-11-00067-CR, 11-11-00068-CR, 11-11-00069-CR, & 11-11-00070-CR
                                __________

                            OTIS MAX COLLINS, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                        On Appeal from the 90th District Court
                               Stephens County, Texas
   Trial Court Cause Nos. F32573, F32576, F32577, F32865, F32866, F32867, & F32868


                           MEMORANDUM                   OPINION
       Otis Max Collins entered open pleas of guilty to the offenses of possession of between
four and two hundred grams of methamphetamine (Cause No. 11-11-00064-CR), unlawful
possession of a firearm by a felon (Cause No. 11-11-00065-CR), burglary of a habitation (Cause
No. 11-11-00066-CR), prohibited sexual conduct (Cause No. 11-11-00067-CR), prohibited
sexual conduct (Cause No. 11-11-00068-CR), sexual assault of a child (Cause No. 11-11-00069-
CR), and sexual assault of a child (Cause No. 11-11-00070-CR). Appellant also entered a plea
of “true” to the enhancement allegation in the four sexually related cases. After accepting
appellant’s pleas, the trial court assessed punishment at confinement in the Institutional Division
of the Texas Department of Criminal Justice for terms of fifteen years, ten years, fifteen years,
fifteen years, fifteen years, ninety-nine years, and ninety-nine years, respectively, and assessed a
fine of $5,000 in each case. The trial court ordered the sentences in the first five cases to run
concurrently with each other, and it ordered the sentences for the two convictions for sexual
assault of a child to run concurrently with each other but consecutively to the fifteen-year
sentences for the offenses of prohibited sexual conduct. We dismiss the appeals.
         Appellant’s court-appointed counsel has filed in each appeal a motion to withdraw. Each
motion is supported by a brief in which counsel professionally and conscientiously examines the
record and applicable law and states that he has concluded that the appeal is frivolous. Counsel
has provided appellant with a copy of the briefs and advised appellant of his right to review the
records and file a response to counsel’s briefs. No response has been filed.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the records, and we agree that the appeals are without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. We note that counsel has the responsibility to advise appellant
that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on appeal shall,
within five days after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motions to withdraw are granted, and the appeals are dismissed.


August 31, 2011                                                                  PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.

         1
          By letter dated July 14, 2011, this court notified appellant that his response, if he chose to file one, was
due in this court on or before August 15, 2011.
                                                          2